Citation Nr: 9908456	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-19 874	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to restoration of service connection for 
pyorrhea. 

2.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946, 
March 1948 to May 1950, and March 1951 to June 1955.  

This case comes to the Board on appeal from adverse rating 
actions by the RO in Los Angeles, California.  

FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
pyorrhea subsequent to January 18, 1994, as such the claim 
had no legal merit or entitlement under the law.  

2.  A rating action in September 1994 awarded service 
connection for pyorrhea evaluated as noncompensable from 
April 22, 1994, the date of claim.  

3.  Based on a regulatory change in January 1994, there was 
no legal basis for allowance of the April 1994 claim for 
service connection for pyorrhea.  

4.  A rating action in February 1996 proposed severance of 
service connection for pyorrhea based on clear and 
unmistakable error in the September 1994 rating action.  

4.  After complying with due process requirements, the RO 
severed service connection for pyorrhea by rating action in 
August 1996.  

5.  The veteran's acne is his only service-connected 
disability and it is rated as noncompensable.  



CONCLUSIONS OF LAW

1.  Severance of service connection for pyorrhea was proper 
and the claim for restoration of service connection lacks 
legal merit or entitlement under the law.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. §§  3. 105(d), 4.149 
(1998) (effective January 18, 1994); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

2.  The veteran's claim of entitlement to a compensable 
rating for two or more noncompensable service connected 
disabilities lacks legal merit or entitlement under law.  38 
C.F.R. § 3.324, 3.400(o).  (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The essential facts in this case are set out above as 
findings of fact.  At a hearing in May 1996, the veteran 
testified as to his belief that he is entitled to the 
benefits sought on appeal.  

Criteria

Subject to the limitations contained in §§ 3.114  and 3.957, 
which are not applicable here, service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  38 C.F.R. § 3.105(d).  (1998)

Under 38 C.F.R. §§ 17.120 and 17.123, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149, effective January 18, 
1994.  


Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

A retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection.  38 C.F.R. § 3.400(o).  

Analysis

The governing regulation that became effective in January 
1994 made periodontal disease, including pyorrhea, a service-
connected disability for examination or treatment purposes 
only.  As this regulation proscribes the assignment of 
service connection for compensation purposes, there was no 
legal basis for the grant of service connection and the 
assignment of a noncompensable rating for pyorrhea as was 
done in the rating action of September 1994.  

The veteran's claim was filed in April 1994 after the 
regulation had taken effect.  Thus, the award of service 
connection for pyorrhea in September 1994 was clearly and 
unmistakably erroneous and a proper subject of severance as 
there was no legal basis for the award.  It is neither 
contended nor shown that the severance procedure was 
improperly conducted or in violation of due process.  Thus, 
there was a sound legal basis for the severance of service 
connection for pyorrhea.  

With respect to the veteran's argument that service 
connection for pyorrhea should be restored, the Board notes 
that 38 C.F.R. § 4.149 still applies and precludes such 
restoration and thus, there is no legal basis for the 
veteran's claim for restoration.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  

Finally, with respect to the veteran's claim for a 
compensable rating under 38 C.F.R. § 3.324, the Board notes 
that this claim also falls within the purview of Sabonis.  
Service connection for pyorrhea has been properly severed.  
This leaves the veteran with only one noncompensable service-
connected disability, his acne.  As the provisions of § 3.324 
require two or more noncompensable service-connected 
disabilities and since the veteran has only one, his claim 
lacks legal merit and must be denied.  The veteran would also 
not entitled to additional benefit prior to the severance 
action under the provisions of 38 C.F.R. § 3.400(o), set out 
above.  As noted above, when the law is dispositive, the 
claim should be denied as lacking legal merit.  See Sabonis.  


ORDER

Entitlement to restoration of service connection for pyorrhea 
is denied.  

Entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




- 4 -


- 1 -


